
	
		I
		112th CONGRESS
		2d Session
		H. R. 4300
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2012
			Mr. McNerney (for
			 himself and Mr. Runyan) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to make permanent
		  the authority to provide work-study allowance for certain activities by
		  individuals receiving educational assistance by the Secretary of Veterans
		  Affairs.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Work Study Opportunities
			 Act.
		2.Work-study
			 allowanceSection 3485(a)(4)
			 of title 38, United States Code, is amended—
			(1)in subparagraph
			 (A), by striking , during the period preceding June 30,
			 2013,;
			(2)in subparagraph (C), by striking ,
			 during the period preceding June 30, 2013,; and
			(3)in subparagraph
			 (F), by striking During the period preceding June 30, 2013, an
			 and inserting An.
			
